Filed:     September 11, 2003

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 03-1605
                        (Tax Ct. No. 01-2020)



Brenda H. Robinson,

                                               Petitioner - Appellant,

           versus


Commissioner of Internal Revenue,

                                                Respondent - Appellee.



                              O R D E R



     The court amends its opinion filed September 3, 2003, as

follows:

     On page 2, line 6 -- “the district court” is corrected to read

“the Tax Court.”

                                          For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1605



BRENDA H. ROBINSON,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 01-2020)


Submitted:   August 28, 2003             Decided:   September 3, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brenda H. Robinson, Appellant Pro Se. Eileen J. O’Connor, Assistant
Attorney General, Gilbert Steven Rothenberg, Karen Deborah Utiger,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brenda   H.   Robinson   appeals   the   tax   court’s   order:   (1)

determining that the Commissioner may proceed to collect Robinson’s

outstanding tax liability for 1993 and 1994; and (2) assessing a

penalty pursuant to I.R.C. § 6673 (2000).           We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the Tax Court. See Robinson v. Commissioner, IRS,

No. 01-2020 (U.S. Tax Ct. Feb. 12, 2003).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                    3